Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


  CELEBRITY CRUISES, INC.,

          Plaintiff,

  v.                                                  CASE NO.:

  TOKIO MARINE SPECIALTY
  INSURANCE COMPANY,

          Defendant.
                                          /

               PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Celebrity Cruises, Inc. (“Celebrity”), by and through its undersigned counsel,

  brings this action against Defendant, Tokio Marine Specialty Insurance Company (“Tokio Marine”

  or the “Insurer”), and in support of this Complaint and Demand for Jury Trial states as follows:

                                     NATURE OF THE ACTION

         1.      This case is about an insurance company that issued two liability policies to

  comprehensively protect a business that conducts underwater “snuba” 1 excursions, yet now

  maintains that those policies do not provide any coverage in connection with a catastrophic snuba

  incident.

         2.      Nassau Undersea Adventures Ltd. d/b/a Stuart Cove’s Dive Bahamas (“Stuart

  Cove”) is a Celebrity shore excursion provider that runs underwater snuba excursions for cruise

  guests. Intent on protecting itself, its business partners, and its guests in the event of an accident,

  Stuart Cove obtained the very types of insurance that any responsible business would be expected



  1
    The word “snuba” is a portmanteau of “snorkel” and “scuba” because it is a hybrid of the two
  forms of diving.
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 20




  to have for this type of operation. Specifically, Stuart Cove purchased two different liability

  insurance policies from Tokio Marine to provide comprehensive coverage for its business: (1) a

  professional liability policy, and (2) a commercial general liability policy. Celebrity was also

  insured under these policies as an “additional insured.”

            3.    On or about April 5, 2019, Celebrity passenger Jeffrey Case tragically died during

  a Stuart Cove snuba excursion after allegedly experiencing difficulty with his equipment in rough

  waters.

            4.    Mr. Case’s widow subsequently filed a lawsuit against Celebrity and Stuart Cove,

  and both of the insureds tendered the action for coverage under Tokio Marine’s professional

  liability and commercial general liability policies.

            5.    Together, these policies provide comprehensive liability coverage for all facets of

  Stuart Cove’s business operations ranging from the moment a guest steps foot onto its property all

  the way through the time spent underwater. While this dictates that coverage must be available

  under at least one of the policies, this did not stop Tokio Marine from attempting to avoid coverage

  at all costs.

            6.    Well aware of the business risks it agreed to insure and the contractual obligations

  it agreed to undertake, Tokio Marine inexplicably denied coverage under both policies with a

  coverage position tantamount to “heads I win, tails you lose.” In self-serving fashion, the Insurer

  cited one policy exclusion under the professional liability policy and another under the commercial

  general liability policy – neither of which makes any reference to snuba – and maintained that

  these provisions barred coverage for the alleged wrongful death.

            7.    As if Tokio Marine did not specifically write these policies to cover the risks

  associated with Stuart Cove’s business, the Insurer outright denied coverage, abandoned Stuart



                                                    2
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 20




  Cove and Celebrity, and refused to provide any defense to the wrongful death suit. Celebrity’s

  subsequent efforts to convince the Insurer to change course were largely ignored and proved

  unsuccessful.

         8.       With no choice but to conduct itself as a reasonable uninsured, Celebrity defended

  itself in the wrongful death suit and ultimately negotiated a settlement with the plaintiff (as it was

  entitled to do under Florida law). Notwithstanding Tokio Marine’s prior refusals to amend its

  coverage position, Celebrity provided the Insurer another opportunity to acknowledge its coverage

  obligations by reimbursing Celebrity for its defense costs and the final settlement amount. Tokio

  Marine again refused.

         9.       Celebrity is entitled to reimbursement of these amounts under the subject policies

  and now brings this breach of contract action to enforce the clear obligations that Tokio Marine

  agreed to undertake when it gladly accepted a premium to insure Stuart Cove’s business

  operations.

                                               PARTIES

         10.      Plaintiff, Celebrity Cruises, Inc., is a Liberian corporation with its principal place

  of business at 1050 Caribbean Way, Miami, Florida 33132. Celebrity is an additional insured

  under the professional liability and commercial general liability insurance policies issued by Tokio

  Marine to Stuart Cove.

         11.      Defendant, Tokio Marine Specialty Insurance Company, is a Delaware corporation

  with its principal place of business in Bala Cynwyd, Pennsylvania. Tokio Marine is authorized to

  sell insurance in the state of Florida and, on information and belief, is actively engaged in the

  business of selling insurance in Broward County, Miami-Dade County, and throughout the state

  of Florida. Tokio Marine issued the subject professional liability and commercial general liability



                                                    3
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 20




  insurance policies to Stuart Cove at Stuart Cove’s principal address in Davie, Florida, and agreed

  to insure Celebrity as an “additional insured” at Celebrity’s principal address in Miami, Florida.

                                     JURISDICTION AND VENUE

          12.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332, as the matter in controversy exceeds $75,000 exclusive of interest and costs, and complete

  diversity of citizenship exists.

          13.      This Court has personal jurisdiction over Tokio Marine because it: (1) is an

  authorized insurer in the state of Florida, (2) generally transacts business throughout the state of

  Florida, and (3) issued two insurance policies to Stuart Cove in this judicial district and agreed to

  insure Stuart Cove and Celebrity, both of which maintain their principal places of business in this

  judicial district. In addition, Tokio Marine contractually agreed in the insurance policies to submit

  to personal jurisdiction in any court within the United States.

          14.      Venue is properly placed under 28 U.S.C. § 1391, as this is a diversity action in

  which a substantial part of the events or omissions giving rise to the claims and losses occurred in

  this judicial district.

                                     FACTUAL BACKGROUND

                                       The Underlying Lawsuit

          15.      On May 1, 2020, Alison Case (the “Plaintiff”), individually and on behalf of her

  deceased husband, Jeffrey Case (“Mr. Case” and, collectively, the “Cases”), commenced a lawsuit

  against Celebrity and Stuart Cove in the United States District Court of the Southern District of

  Florida, Case No. 1:20-cv-21826-KMW (the “Underlying Lawsuit”).




                                                    4
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 20




         16.     The operative Second Amended Complaint (the “SAC”), attached hereto as

  Exhibit “A,” was filed on August 31, 2020. 2

         17.     As alleged in the Underlying Lawsuit, the Cases were guests on a Celebrity cruise

  in April 2019 who purchased a “snuba” excursion run by Stuart Cove.

         18.     Snuba is a form of surface-supplied diving that uses an underwater breathing

  system.

         19.     Instead of coming from tanks strapped to the diver’s back (as in scuba diving), air

  is supplied from long hoses connected to compressed air cylinders contained in a specially

  designed flotation device at the surface.

         20.     In short, the diver breathes through a regulator that is connected by a hose to his or

  her air supply, which floats on a raft at the surface.

         21.     While snuba diving, Mr. Case was using his flotation device to remain above water.

  SAC at ¶ 46.

         22.     On the date in question, there was allegedly extremely rough waters and the type

  of equipment provided made it difficult to swim. SAC at ¶ 47.

         23.     Allegedly, Mr. Case’s weight belt kept coming loose, the lines were getting tangled,

  and he was constantly losing the mouthpiece for the respirator. SAC at ¶ 47, 48.

         24.     At some point Mr. Case went underwater and other passengers came to rescue him

  by bringing him aboard Stuart Cove’s dive boat. SAC at ¶¶ 51-54.




  2
    As discussed below, Celebrity settled the Underlying Lawsuit with the Plaintiff while the SAC
  was operative. The Underlying Lawsuit has since been dismissed with prejudice. Celebrity cites
  the SAC’s allegations herein for the sole purpose of determining Tokio Marine’s contractual
  obligations and does not admit the truth of those allegations.
                                                     5
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 20




          25.    The SAC alleged that none of Stuart Cove’s employees had any experience with or

  knowledge of CPR, and that there was no automatic defibrillator on the boat. SAC at ¶ 56.

          26.    Further, the Plaintiff alleged that despite urging Stuart Cove to immediately take

  Mr. Case for emergency care or otherwise obtain emergency treatment, the employees

  significantly delayed getting Mr. Case back to land. SAC at ¶ 57.

          27.    Allegedly, it was approximately 45 minutes to an hour before Mr. Case was taken

  back to land for medical treatment, at which time resuscitation efforts were unsuccessful and Mr.

  Case was pronounced dead. SAC at ¶ 58.

          28.    As a result of Mr. Case’s alleged wrongful death, the SAC asserted four counts

  against Celebrity for Negligence, Negligent Infliction of Emotional Distress, Negligent

  Misrepresentation, and Liability Based on Apparent Agency. The SAC also asserted a count

  against Stuart Cove for Negligence.

          29.    After the Plaintiff commenced the Underlying Lawsuit, Stuart Cove and Celebrity

  both tendered the action to Tokio Marine and requested that the Insurer provide a defense and

  indemnity under two different insurance policies: (1) a professional liability policy, and (2) a

  commercial general liability policy.

          30.    On July 10, 2020, Tokio Marine responded with an outright coverage denial and

  maintained that it had no duty to provide a defense or indemnity under either of its insurance

  policies.

        The Professional Liability Policy and Tokio Marine’s Wrongful Coverage Denial

          31.    Tokio Marine issued Stuart Cove a claims made professional liability policy, Policy

  No. PPK1992899, with a Policy Period from June 30, 2019 through June 30, 2020 (the

  “Professional Liability Policy,” attached as Exhibit “B”).



                                                  6
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 20




          32.      Celebrity is also insured under the Professional Liability Policy pursuant to the

  Additional Insured – Blanket Form Endorsement. That endorsement provides, in relevant part:

  [E]ntities are added as an additional insured if named on a certificate of insurance issued to an

  insured. Prof. Liability Pol., Additional Insured End., Section 2. The Group Professional

  Certificate of Insurance that specifically lists Celebrity as an additional insured is attached as

  Exhibit “C.”

          33.      The operative insuring agreement in the Professional Liability Policy provides, in

  relevant part:

          We will pay those sums that the insured becomes legally obligated to pay as
          damages because of any Occurrence that is a result of any negligent act, error, or
          omission in the rendering or failure to render Professional Services of the type
          described in Item 5 of the Declarations, whether committed by the Insured or by
          any person for those negligent acts, errors or omissions the insured is legally
          responsible . . . We will have the right and duty to defend any Suit seeking those
          damages . . .

  Prof. Liability Pol., § I(1)(A). 3

          34.      An Occurrence is defined as “an accident neither expected nor intended by the

  named insured which occurs while the claimant or decedent is in the water, entering, exiting or

  preparing to enter the water in connection with SCUBA, snorkeling, swimming or freediving

  activities. It also includes an accident occurring in a pool or natural body of water and/or

  classroom, and or [sic] an accident which occurs while the claimant or decedent is receiving

  emergency first aid or swimming instruction.” Prof. Liability Pol., Section V (emphasis added).

          35.      The Professional Services identified in Item 5 of the policy include “Scuba Diving;

  Snorkeling, Swimming and Freediving Instruction and Supervision; Emergency First Aid



  3
    Capitalized words and phrases are specifically defined by the policies and are intended to have
  the same meaning when used herein.


                                                    7
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 20




  Training; [and] Cylinder Instruction/Inspection Services.” Prof. Liability Pol., Declarations Item

  5 (emphasis added).

         36.     As is readily apparent, the definitions of Occurrence and Professional Services

  track the very types of services and experiences offered by Stuart Cove in its dive business.

         37.     The Underlying Lawsuit alleged that Mr. Case’s death involved snuba, a hybrid

  between “scuba diving” and “snorkeling” – two activities that are expressly listed in the definitions

  of Occurrence and Professional Services.

         38.     At a minimum, the Underlying Lawsuit alleged that Mr. Case’s death involved

  “swimming,” another activity expressly listed in the definitions of Occurrence and Professional

  Services.

         39.     The Underlying Lawsuit also alleged that Mr. Case’s death involved “emergency

  first aid,” “swimming instruction,” and/or “swimming . . . instruction or supervision” (or the lack

  thereof), all of which are activities expressly listed in the definitions of Occurrence and

  Professional Services.

         40.     Mr. Case’s alleged wrongful death is accordingly a covered Occurrence in

  connection with the rendering or failure to render the express Professional Services for which

  Stuart Cove and Celebrity are insured under the Professional Liability Policy.

         41.     Tokio Marine’s coverage denial does not dispute that Mr. Case’s alleged wrongful

  death was a covered Occurrence in connection with the very types of Professional Services for

  which Stuart Cove and Celebrity are insured under the Professional Liability Policy.

         42.     Under Florida law, an insurer’s duty to defend is an extremely broad obligation that

  requires an insurer to provide a defense to any action in which there exists any possibility that the

  insured might be held liable for covered damages.



                                                   8
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 20




         43.       Despite the clear applicability of the Professional Liability Policy’s insuring

  agreement, Tokio Marine denied any obligation to defend or indemnify Celebrity based entirely

  on a single policy exclusion.

         44.       Policy exclusions are interpreted narrowly under Florida law and, when an insurer

  relies on an exclusion to deny coverage, it has the burden of demonstrating that the allegations of

  the complaint are cast solely and entirely within the policy exclusion and are subject to no other

  reasonable interpretation.

         45.       If the policy language is susceptible of two reasonable interpretations, one

  providing coverage and the other excluding coverage, the policy is considered ambiguous.

  Ambiguities are construed in favor of the insured without resort to extrinsic evidence.

         46.       Here, the operative exclusion cited by Tokio Marine provides, in relevant part:

         This insurance does not apply to . . . [a]ny claim arising out of any Occurrence
         involving the insured’s conduct of an introductory experience program (any
         program designed to introduce uncertified divers to recreational scuba diving via
         a supervised, controlled open water dive experience) that was not in accordance
         with Recreational Scuba Training Council (RSTC) standards.

  Prof. Liability Pol., § I(2)(II) (emphasis added).

         47.       The plain language of the exclusion does not apply for the simple reason that snuba

  is not recreational scuba diving.

         48.       The exclusion does not give the carrier discretion to deny coverage for anything

  that it deems “an introductory experience program.” Instead, the parenthetical specifically defines

  what this phrase means: “any program designed to introduce uncertified divers to recreational

  scuba diving.”

         49.       There is no factual basis for Tokio Marine to maintain that the snuba excursion

  constituted “recreational scuba diving.”



                                                       9
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 10 of 20




         50.     “Scuba” is an acronym that stands for “Self Contained Underwater Breathing

  Apparatus” and is a specifically-defined type of diving.

         51.     Mr. Case was not scuba diving during the Stuart Cove excursion on April 5, 2019.

         52.     The Underlying Lawsuit does not allege that Mr. Case was scuba diving during the

  Stuart Cove excursion on April 5, 2019.

         53.     At a minimum, the exclusion is ambiguous because it lacks any reference to snuba

  diving. If Tokio Marine meant to exclude snuba through this endorsement, it could have (1)

  specifically referenced these activities, or (2) used broader language that encompassed other forms

  of diving. It declined to do so.

         54.     If Tokio Marine intended to exclude snuba diving from coverage, it was incumbent

  on the insurer to do so clearly and unambiguously. This is especially true considering that Stuart

  Cove specifically purchased this policy to cover its underwater services and experiences.

         55.     The Underlying Lawsuit implicates the Professional Liability Policy’s insuring

  agreement and the cited exclusion is facially inapposite based on its plain language.

         56.     Accordingly, Tokio Marine minimally had a duty to defend Celebrity in the

  Underlying Lawsuit.

         57.     Further, because there are no other applicable exclusions or policy defenses, Tokio

  Marine also had a duty to indemnify Celebrity under the Professional Liability Policy for any and

  all damages in connection with the Underlying Lawsuit, including any settlement.




                                                  10
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 11 of 20




                           The Commercial General Liability Policy
                         and Tokio Marine’s Wrongful Coverage Denial

         58.     At all relevant times, Stuart Cove was also insured under a commercial general

  liability policy issued by Tokio Marine (the “CGL Policy”). 4

         59.     Celebrity is also insured under the CGL Policy pursuant to an Additional Insured

  Endorsement. That endorsement provides, in relevant part: “Section II – Who Is An Insured is

  amended to include any person or organization you are required to include as an additional insured

  on this policy by a written contract or written agreement in effect during this policy period and

  executed prior to the Occurrence of the Bodily Injury or Property Damage . . .” CGL Pol.,

  Additional Insured End. Stuart Cove was required to include Celebrity as an additional insured on

  this policy pursuant to an executed Tour Operator Agreement with an effective period from

  January 1, 2019 through December 31, 2020. Celebrity is accordingly an additional insured under

  the CGL Policy.

         60.     The operative insuring agreement in the CGL Policy provides, in relevant part:

         (a) We will pay those sums that the insured becomes legally obligated to pay as
             damages because of Bodily Injury or Property Damage to which this insurance
             applies. We will have the right and duty to defend the insured against any Suit
             seeking those damages...

         (b) The insurance applies to Bodily Injury and Property Damage only if . . . (1)
             [t]he Bodily Injury or Property Damage is caused by an Occurrence that takes



  4
    As alleged herein, the applicable CGL Policy is the one in effect when the bodily injury occurred
  (here, April 5, 2019). Tokio Marine, however, issued its coverage denial under Policy No. PPK
  1992907, which has a Policy Period of June 30, 2019 to June 30, 2020 (attached as Exhibit “D”).
  This was a renewal of Policy No. PPK1830783 which, upon information and belief, covered the
  preceding year during which the subject bodily injury occurred. When Celebrity made a statutory
  request for the applicable insurance policies pursuant to Fla. Stat. § 627.4137, Tokio Marine
  provided a copy of Policy No. PPK 1992907 bearing the Policy Period of June 30, 2019 to June
  30, 2020. Celebrity reserves the right to amend its Complaint in the event Tokio Marine provided
  the incorrect policy.


                                                  11
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 12 of 20




               place in the Coverage Territory; [and] (2) [t]he Bodily Injury or Property
               Damage occurs during the policy period[.]

  CGL Pol., § I(A)(1)(a), (b).

         61.      Bodily Injury is defined as “bodily injury, sickness or disease sustained by a person,

  including death resulting from any of these at any time.” CGL Policy, Commercial General

  Liability Coverage Form, Section IV.

         62.      An Occurrence is defined as “an accident, including continuous or repeated

  exposure to substantially the same general harmful conditions.” CGL Policy, Commercial General

  Liability Coverage Form, Section IV.

         63.      The Coverage Territory is defined as “[a]nywhere in the world with the exception

  of any country or jurisdiction which is subject to trade or other economic sanction or embargo by

  the United States of America…” CGL Policy, Worldwide Coverage Territory Endorsement.

         64.      As is apparent, Bodily Injury and Occurrence are broadly defined to provide

  comprehensive coverage for any type of injury, sickness, disease, or death resulting from an

  accident (hence the title Commercial General Liability).

         65.      The Underlying Lawsuit alleged that Mr. Case died as a result of an accident while

  he was snuba diving in Nassau, Bahamas.

         66.      Mr. Case’s alleged wrongful death is accordingly a covered Occurrence within the

  Coverage Territory resulting in Bodily Injury for which Stuart Cove and Celebrity are insured

  under the CGL Policy.

         67.      Tokio Marine’s coverage denial does not dispute that Mr. Case’s alleged wrongful

  death is a covered Occurrence within the Coverage Territory resulting in Bodily Injury for which

  Stuart Cove and Celebrity are insured under the CGL Policy.




                                                   12
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 13 of 20




         68.     Under Florida law, an insurer’s duty to defend is an extremely broad obligation that

  requires an insurer to provide a defense to any action in which there exists any possibility that the

  insured might be held liable for covered damages.

         69.     Despite the clear applicability of the CGL Policy’s insuring agreement, Tokio

  Marine denied any obligation to defend or indemnify Celebrity based entirely on a single policy

  exclusion.

         70.     Policy exclusions are interpreted narrowly under Florida law and, when an insurer

  relies on an exclusion to deny coverage, it has the burden of demonstrating that the allegations of

  the complaint are cast solely and entirely within the policy exclusion and are subject to no other

  reasonable interpretation.

         71.     If the policy language is susceptible of two reasonable interpretations, one

  providing coverage and the other excluding coverage, the policy is considered ambiguous.

  Ambiguities are construed in favor of the insured without resort to extrinsic evidence.

         72.     Here, the operative exclusion cited by Tokio Marine provides, in relevant part:

         Designated Service: Supervision and/or instruction of snorkeling, scuba diving,
         free diving and swimming including but not limited to lifeguard services

         This insurance does not apply to any loss, cost, damage, expense, injury, claim or
         Suit caused by, arising out of, or resulting directly or indirectly, in whole or in part
         from the rendering of or the failure to render the designated service shown in the
         Schedule by or on behalf of the insured . . .

         73.     This exclusion is inapplicable in the first instance because snuba does not appear in

  the list of “Designated Service[s].”

         74.     Alternatively, even if snuba is somehow subsumed within the list of “Designated

  Service[s],” the exclusion cannot apply because the SAC’s allegations are not cast solely and

  entirely within exclusion.



                                                   13
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 14 of 20




         75.        As alleged in the Underlying Lawsuit, the death at issue was not simply the result

  of a snuba incident. Rather, the complaint indicts Stuart Cove’s conduct (or lack thereof) after

  Mr. Case was pulled from the water. Specifically, it alleges that:

               a.   None of Stuart Cove’s employees had any experience with or knowledge of CPR

                    (SAC at ¶ 56);

               b. There was no automatic defibrillator on the boat (SAC at ¶ 56);

               c. Stuart Cove failed to immediately take Mr. Case back to land for emergency care

                    (SAC at ¶ 57); and

               d. Stuart Cove waited approximately 45 minutes to an hour before taking Mr. Case

                    back to land for medical treatment (SAC at ¶ 58).

         76.        All of these allegations – entirely separate and apart from what transpired in the

  water – allegedly contributed to Mr. Case’s death.

         77.        At a minimum, the exclusion is ambiguous because it lacks any reference to snuba

  diving. If Tokio Marine meant to exclude snuba through this endorsement, it could have (1)

  specifically referenced these activities, or (2) used broader language that encompassed other forms

  of diving. It declined to do so.

         78.        The Underlying Lawsuit implicates the CGL Policy’s insuring agreement and the

  cited exclusion is facially inapposite based on its plain language.

         79.        Accordingly, Tokio Marine minimally had a duty to defend Celebrity in the

  Underlying Lawsuit.

         80.        Further, because there are no other applicable exclusions or policy defenses, Tokio

  Marine also had a duty to indemnify Celebrity under the CGL Policy for any and all damages in

  connection with the Underlying Lawsuit, including any settlement.



                                                    14
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 15 of 20




                Tokio Marine’s Refusal to Acknowledge its Contractual Duties to
                               Defend and Indemnify Celebrity

         81.     On January 8, 2021, Celebrity responded to Tokio Marine’s coverage denial with a

  detailed correspondence addressing the available coverage under the Professional Liability Policy

  and the CGL Policy and the Insurer’s misapplication of the policy language and Florida law.

         82.     Celebrity attached to its correspondence two Civil Remedy Notices of Insurer

  Violation (“CRNs”), which were filed with and accepted by the Florida Department of Financial

  Services on January 8, 2021.

         83.     Those CRNs – which are utilized to perfect an insured’s right to later assert a

  statutory bad faith claim against an insurer under Fla. Stat. § 624.155 – detailed the numerous ways

  in which Tokio Marine’s coverage denials violated Florida law and an insurer’s statutory duties of

  good faith and fair dealing. Copies of the CRNs are attached as Exhibit “E.” 5

         84.     Notwithstanding Tokio Marine’s conduct to date, Celebrity advised that the Insurer

  could cure the statutory violations cited in the CRNs by: (1) acknowledging its duty to defend

  Celebrity in the Underlying Lawsuit, (2) reimbursing Celebrity for the reasonable time and

  expense incurred in defending the Underlying Lawsuit since inception, (3) attending the January

  12, 2021 mediation that had been scheduled in the Underlying Lawsuit and funding a settlement

  within limits on Celebrity’s behalf, and (4) reimbursing Celebrity for its insurance coverage

  counsel’s fees and costs to address the coverage denial.




  5
   While Celebrity does not assert a count for statutory bad faith herein, it reserves the right to
  amend the Complaint upon establishing that Tokio Marine breached any contractual obligation
  under either or both policies.
                                                  15
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 16 of 20




         85.     Despite Celebrity’s invitation to work cooperatively at mediation to secure a

  resolution, the insurer remained silent and mediation occurred with respect to the Underlying

  Lawsuit without a word from Tokio Marine.

         86.     Following the underlying mediation, Plaintiff’s counsel sent a written demand

  offering to resolve the Underlying Lawsuit against both of Tokio Marine’s insureds for an amount

  well within the limits of both the Professional Liability and CGL Policies. The offer would be

  held open until 5:00 on February 2, 2021.

         87.     Celebrity accordingly wrote to Tokio Marine on January 14, 2021 and demanded

  that the Insurer resolve this case by accepting the settlement demand and tendering the policy

  proceeds to the Plaintiff on Celebrity’s behalf.

         88.     Despite numerous follow-up emails and phone calls from Celebrity leading up to

  the deadline, Tokio Marine all but ignored Celebrity. Approximately twenty minutes before the

  settlement demand was set to expire, the Insurer’s adjuster called Celebrity’s counsel to

  communicate that Tokio Marine was only willing to contribute $20,000 toward a global resolution.

  The Insurer had once again refused to protect its insureds or acknowledge its contractual

  obligations.

         89.     When a resolution was not achieved by the deadline, Celebrity continued to conduct

  itself as a reasonable uninsured (as it was entitled to do in light of Tokio Marine’s coverage denial)

  and undertook further negotiations directly with Plaintiff’s counsel. As a product of those efforts,

  Celebrity managed to secure a settlement in exchange for a payment to the Plaintiff (the

  “Settlement Amount”).

         90.     Celebrity accordingly wrote to Tokio Marine on March 22, 2021 to provide the

  Insurer a final opportunity to honor its contractual obligations and avoid the need for litigation.



                                                     16
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 17 of 20




  To make itself whole, Celebrity requested reimbursement for (1) the Settlement Amount, (2) its

  defense costs in connection with the Underlying Lawsuit, and (3) its insurance coverage counsel’s

  fees and costs to address the wrongful coverage denials.

           91.     Tokio Marine responded that it would not amend its coverage positions and offered

  nothing to resolve the dispute.

           92.     Despite doubling down on its original coverage determinations, Tokio Marine’s

  public record responses to Celebrity’s CRNs effectively admitted that coverage must be available

  under one of the two policies at issue. 6

           93.     One the one hand, Tokio Marine claimed that coverage was unavailable under the

  Professional Liability Policy because snuba is not included in the definition of Professional

  Services – even though that definition expressly includes scuba diving, snorkeling, swimming and

  freediving instruction and supervision.

           94.     On the other hand, Tokio Marine claimed that coverage was unavailable under the

  CGL Policy by citing a scuba exclusion – which contains absolutely no reference to snuba – and

  arguing that snuba is excluded because it is “a cross between snorkeling and scuba.”

           95.     These responses confirm that Tokio Marine has done nothing more than adopt

  opposite positions and interpretations to avoid coverage under both policies.

           96.     If snuba constitutes a “cross between snorkeling and scuba,” the wrongful death at

  issue indisputably falls within the insuring agreement of the Professional Liability Policy and the

  cited exclusion under that policy solely addressing scuba does not apply. Alternatively, if snuba

  is not a “cross between snorkeling and scuba,” the wrongful death at issue indisputably falls within




  6
      Tokio Marine’s responses can be found at the conclusion of each CRN contained in Exhibit “E.”
                                                   17
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 18 of 20




  the insuring agreement of the CGL Policy and the cited exclusion that makes no reference to snuba

  does not apply.

          97.     As Tokio Marine’s own admissions demonstrate, the Professional Liability and

  CGL Policies are, at a minimum, complementary to one another and coverage for the Underlying

  Lawsuit must be available under one or the other.

                             Compliance with All Conditions Precedent

          98.     Celebrity has satisfied all the applicable terms, conditions, and other requirements

  of the Policies. Alternatively, compliance with the applicable terms, conditions, and other

  requirements in whole or in part has been waived, excused, or is unnecessary for other reasons.

                                         Retention of Counsel

          99.     Celebrity has retained the law firm of Hunton Andrews Kurth LLP to represent

  Celebrity in this action and has agreed to pay reasonable attorneys’ fees, plus all expenses incurred,

  for its services.

                              COUNT I – BREACH OF CONTRACT
                                 (Professional Liability Policy)

          100.    Celebrity re-alleges the preceding paragraphs as if fully set forth herein.

          101.    The Contract: At all material times, Celebrity was insured under the Professional

  Liability Policy, which is a binding, valid, and enforceable contract under Florida law.

          102.    The damages in connection with the Underlying Lawsuit, including but not limited

  to Celebrity’s defense costs/expenses and the Settlement Amount, are covered by the Professional

  Liability Policy. None of the terms, provisions, conditions, or exclusions in the Professional

  Liability Policy apply to bar coverage.

          103.    Breach: Tokio Marine, through the acts of its agents, representatives, and/or

  employees, failed to perform its duties and/or obligations under the Professional Liability Policy

                                                   18
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 19 of 20




  and thus breached the contract by its acts or omissions as alleged herein, including without

  limitation, its failure and refusal to acknowledge (1) its duty to defend Celebrity against the

  Underlying Lawsuit, and (2) its duty to indemnify Celebrity for the Settlement Amount.

            104.   Damages: As a direct, proximate, and natural result of Tokio Marine’s breaches,

  Celebrity has been deprived of the benefits due under the Professional Liability Policy.

            WHEREFORE, Plaintiff Celebrity demands judgment against Defendant, Tokio Marine

  Specialty Insurance Company, for damages, pre- and post-judgment interest, attorneys’ fees

  pursuant to Fla. Stat. § 627.428, costs, and any further relief this Court deems equitable, just and

  proper.

                               COUNT II – BREACH OF CONTRACT
                                (Commercial General Liability Policy)

            105.   Celebrity re-alleges the preceding paragraphs as if fully set forth herein.

            106.   The Contract: At all material times, Celebrity was insured under the CGL Policy,

  which is a binding, valid, and enforceable contract under Florida law.

            107.   The damages in connection with the Underlying Lawsuit, including but not limited

  to Celebrity’s defense costs/expenses and the Settlement Amount, are covered by the CGL Policy.

  None of the terms, provisions, conditions, or exclusions in the CGL Policy apply to bar coverage.

            108.   Breach: Tokio Marine, through the acts of its agents, representatives, and/or

  employees, failed to perform its duties and/or obligations under the CGL Policy and thus breached

  the contract by its acts or omissions as alleged herein, including without limitation, its failure and

  refusal to acknowledge (1) its duty to defend Celebrity against the Underlying Lawsuit, and (2) its

  duty to indemnify Celebrity for the Settlement Amount.

            109.   Damages: As a direct, proximate, and natural result of Tokio Marine’s breaches,

  Celebrity has been deprived of the benefits due under the CGL Policy.

                                                    19
Case 1:21-cv-22063-AHS Document 1 Entered on FLSD Docket 06/03/2021 Page 20 of 20




            WHEREFORE, Plaintiff Celebrity demands judgment against Defendant, Tokio Marine

  Specialty Insurance Company, for damages, pre- and post-judgment interest, attorneys’ fees

  pursuant to Fla. Stat. § 627.428, costs, and any further relief this Court deems equitable, just and

  proper.

                                               JURY DEMAND

            Celebrity demands trial by jury.



    Dated: June 3, 2021                         HUNTON ANDREWS KURTH LLP

                                                /s/ Walter J. Andrews
                                                Walter J. Andrews - Trial Counsel
                                                Fla. Bar No. 84863
                                                Cary D. Steklof
                                                Fla. Bar No. 86257
                                                HUNTON ANDREWS KURTH LLP
                                                333 S.E. 2nd Ave., Suite 2400
                                                Miami, Florida 33131
                                                Tel: (305) 810-6407
                                                Facsimile: (305) 810-2460
                                                wandrews@HuntonAK.com
                                                csteklof@HuntonAK.com

                                                Attorneys for Plaintiff, Celebrity Cruises, Inc.




                                                     20
